Appeal from a judgment of the County Court of St. Lawrence County (Rogers, J.), rendered January 24, 2005, convicting defendant upon his plea of guilty of the crime of attempted assault in the second degree.
In satisfaction of an indictment and other pending charges, defendant waived his right to appeal and pleaded guilty to attempted assault in the second degree with the understanding that he would be sentenced to probation. Thereafter, County Court informed defendant that it would not abide by the plea agreement given the information in the presentence investigation report of defendant’s poor history of cooperating with or abiding by probationary terms. Defendant declined the court’s offer to withdraw his plea and thereafter was sentenced to one year in jail. On appeal, defense counsel seeks to be relieved of his assignment as counsel on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our *788review of the record and defense counsel’s brief, we agree. The judgment is, accordingly, affirmed and application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Crew III, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.